          Case 4:07-cr-00273-LPR Document 35 Filed 07/17/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF


v.                              Case No. 4:07-cr-00273-LPR-1


LEONARD ANDRE THOMPSON                                                            DEFENDANT
Reg No. 24872-009

                                            ORDER

       In June of 2008, Leonard Thompson pled guilty to the offense of being a felon in possession

of a firearm and was sentenced to 188 months imprisonment. (Doc. 28). Mr. Thompson estimates

his release date as October 31, 2021. (Doc. 32). On June 23, 2020, Mr. Thompson filed a pro se

Motion for Compassionate Release. (Id.). Mr. Thompson asserts that he “filed a request for

compassionate release with FCC Complex Warden Mr. Dewayne Hendrix on May 18, 2020,” that

the warden did not respond within 30 days, and that Mr. Thompson had therefore exhausted his

administrative remedies. (Id.). He argues that he is at risk for “serious health complications and

even death” because of his diabetes and hypertension and that the overcrowded prison environment

“disfavors social distancing” which creates a dangerous living environment for him. (Id.).

       On July 7, 2020, the Government filed its Response to Mr. Thompson’s Motion. (Doc.

34). It argues that Mr. Thompson has not proven that he exhausted his administrative remedies.

(Id.). The Government notes that Mr. Thompson has not provided to the Court a copy of the

alleged compassionate release request he made to the warden. (Id. at 3). The Government also

notes that the BOP says that there is no record of such a request being filed. (Id.). Finally, the

Government argues that Mr. Thompson’s medical conditions in light of COVID-19 do not
          Case 4:07-cr-00273-LPR Document 35 Filed 07/17/20 Page 2 of 2



constitute a compelling reason to warrant compassionate release and that Mr. Thompson remains

a danger to the community. (Id.).

       While Mr. Thompson asserts that he “filed a request for compassionate release” with the

warden, he has not attached a copy of the request he filed with his Motion. Mr. Thompson bears

the burden of showing that he has exhausted his administrative remedies. United States v. Johnson,

Case No. 4:00-CR-40023, 2020 WL 1434367, at *1 (W.D. Ark. Mar. 24, 2020); see also United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).        Mr. Thompson’s pro se Motion for

Compassionate Release is DISMISSED for lack of jurisdiction because Mr. Thompson has not

shown that he has exhausted his administrative remedies. See United States v. Smith, Case No.

4:95-CR-00019-LPR-4, 2020 WL 2487277 (E.D. Ark. May 14, 2020) (no jurisdiction when

defendant fails to exhaust administrative remedies). If Mr. Thompson can prove that he sent a

letter to the warden requesting compassionate release, and that he meets the other requirements of

jurisdiction, he may of course file a new Motion for Compassionate Release with the Court. See

id.

       IT IS SO ORDERED this 17th day of July 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE




                                                2
